Exhibit 10.57

 

[g131271koi001.jpg]

 

AGREEMENT dated 12th July 2004

 

Parties           Riverdale Estates Ltd (“The Landlord”)

 

Vidus Ltd (“The Tenant”)

Felaw Maltings (North Building)

48 Felow Street

Ipswich

Suffolk

IP2 8HE

 

Property        The dwelling house situated at and being :-

4 St Nicholas Court

Friars Street

Ipswich

Suffolk

IP1 1TG

 

Together with the Fixtures, Furniture and Effects therein and more particularly
specified in the Inventory signed by the parties.

 

Term               A term certain of 6 months from the 12th day of July 2004

 

Rent                £1725.00 Inc. VAT (@17.5%)(nevertheless as hereinafter
provided) for every calendar month.

 

Payable         in advance by equal calendar monthly payments on the 12th day of
every month during the term of the lease.

 

Terms & Conditions

 

1.             The Landlord lets and the Tenant takes the property for the Term
at the Rent payable as above.

 

2.             This Agreement creates an assured shorthold tenancy with in Part
1 Chapter II of the Housing Act 1988 and the provisions for the recovery of
possession by the Landlord in Section 21 thereof apply accordingly, save where
the Landlord serves a notice under paragraph 2 of Schedule 2A of that Act.

 

3.             Where the context admits :-

 

a)             “The Landlord” includes the persons for the time being entitled
in reversion expectant on the tenancy on the tenancy

 

b)            “The Tenant” includes the persons deriving title under the Tenanat

 

1

 

Residential Lettings & Property Management

3 Wherry Lane, Ipswich, Suffolk IP4 ILG

Telephone: 01473 217600 Fax: 01473 287108

 

www.riverdaleestates.co.uk

 

Registered Office: Saxlead Bottom Farm. Saxtead Suffolk IP13 9QS

Company Registration in England. Number3280625

 

--------------------------------------------------------------------------------


 

c)             in this Agreement for all covenants made by the Tenant the
masculine shall be deemed include the feminine

 

d)            references to the Property include references to any part or parts
of the Property and to the Fixtures, Furniture and Effects or any part of them.

 

4.             THE TENANTS COVENANTS

 

The Tenant agrees with the Landlord:-

 

(1)           To pay the Rent in advance by equal monthly payments on the 12th
day of each month the due date) without deduction and by the method specified to
the Tenant in writing by the Landlord whether such Rent be formally demanded or
not.  The first payment of Rent is to be made on 12th July 2004.

 

(2)           To pay the Deposit of £2000.00 to Riverdale Estates Ltd on the
signing of this Agreement.  The Deposit is to be held by the Landlord as
security towards the Tenants liability for the due performance of his
covenants.  The Deposit is not repayable until after possession has been given
up to the Landlord and until after the Landlord has had a reasonable opportunity
to inspect the Premises and quantity the deductions, if any, to be made
therefrom (such period not to exceed 6 weeks).  The balance will be sent to the
Tenants forwarding address.

 

(3)           Not to set off against the rent the Deposit referred to herein.

 

(4)           To pay for any and all the electric power supplied to the Premises
during the tenancy and to pay all changes for the use of any telephone and cable
services at the Premises during the Tenancy.  Where necessary, the sums demanded
by the service provider will be apportioned according to the duration of the
tenancy.  The sums covered by this clause include standing charges and Value
Added Tax as well as any charges, which may be made for actual consumption.

 

(5)           Not to change any of the service providers without the written
consent of the Landlord.

 

(6)           Should the Tenant have hired a television receiver video equipment
cable equipment or similar he will arrange for its return to the hirer at the
end of the Tenancy.

 

(7)           To make good all damage occasioned to the Premises or to any part
of the Building through any breach of the obligations set out in clause 4(14)
hereof or through any improper use by or the negligence of the Tenant, or the
servants, or agents for the Tenant, or any person for the time being in or using
the Premises or through the stopping up, overflowing or leakage of any of the
sald taps baths, washbasins, WCs, sinks, cisterns, heaters, pipes, fittings or
apparatus due to the negligence of the Tenant or any such persons as aforesaid
PROVIDED THAT this subclause shall not impose any liability upon the tenant
which is cast upon the Landlord by Section 11 of the Landlord and Tenant Act
1985 as amended by Section 116 of the Housing Act 1988 and the Gas Safety
(Installation and Use) Regulations 1994 as amended.

 

(8)           Subject to the provision for approval referred to in clause 2(41)
hereof in respect of the decoration of the Premises to hold in the same repair
order and condition as specified in the said Inventory (fair wear and tear and
damage by the Insured Risks only expected) the interior of the premises together
with glass and fixtures and fittings of the Premises and all the contents.

 

2

--------------------------------------------------------------------------------


 

(9)           Ensure all electrical gas and other appliances are kept in good
working order and to pay for the immediate replacement of any parts, which have
become defective through negligence or ill treatment by the Tenant or any
invitee of the Tenant and to replace all light bulbs batteries and electrical
fuses, which become defective.

 

(10)         Subject to the Landlords obligations in clause 7(1) hereof to keep
the furniture and effects specified in the Inventory or forming part of the
contents together with the interior of the Premises clean and in the same repair
order and preservation as at the commencement of the tenancy (fair wear and tear
and Damage by the Insured Risks only expected) and so far as possible forthwith
to replace with articles of the same sort and equal value such as may be lost,
broken destroyed or to compensate the Landlord in damages for any omission to
replace as aforesaid and to repair and make good such articles as may be damaged
(except as aforesaid) and not to permit or suffer any of the said furniture or
any substituted furniture or effects to be removed from the Premises otherwise
than for necessary repairs (whereupon written notice thereof shall be given to
the Landlord) without the consent of the Landlord

 

(11)         Subject to the Landlords obligations in clause 7 hereto ensure that
all taps, baths, wash basins, WCs, disterns, domestic water heaters and internal
pipes together with drains gullies downpipes and gutters in or connected with
the Premises are kept clean and open and not to damage the pipes wires conduct
fittings or appliances within or exclusively serving the premises.

 

(12)         To give the Landlord written notice of any damage destruction loss
or happening to the Premises or the contents howsoever caused immediately it
comes to the attention of the Tenant.

 

(13)         In the event that the Landlord gives to the Tenants written notice
of any failure to carry out any repairs which are the obligation of the Tenant
under this Agreement the Tenant agrees to carry out such repairs within one
month of receiving such notice or immediately in the case of an emergency
failing which the Landlord or his agents and workmen shall be entitled to enter
the Premises to perform the said works the cost of which will be paid by the
Tenant to the Landlord upon demand.

 

(14)         At the determination the Tenancy to ensure that all linen (if any)
is freshly laundered and to have professionally cleaned all counterpanes
blankets duvets carpets upholstery curtains and other articles set out in the
Inventory or articles substituted for the same which shall be shown by the
reference to the Inventory to have been soiled during the Tenancy but in any
event to have the carpets professionally cleaned at least once in every twelve
months throughout the Tenancy.

 

(15)         To give notice to the Landlord or proper sanitary authority in the
event of disinfection or fumigation being required in consequence of the
occurrence of any infectious or contagious illness or infestation of  rats mice
fleas insects and the like on the Premises and to bear the cost of any remedial
action taken and further to pay for the cost of redecoration when necessary and
replace or pay for the replacement of any articles which require to be destroyed
on account of such infection infestation of contagion.

 

3

--------------------------------------------------------------------------------


 

(16)         To indemnify and hold harmless the Landlord against all costs and
expenses howsoever arising from any breach on the part of the Tenant of the
Agreement.

 

(17)         To keep clean all panes or glass whether in doors, windows or
roof-lights and to replace such of  them as may be or become damaged or broken
for whatever reason (damage caused by accidental fire expected).

 

(18)         To place all refuse in refuse in a proper receptacle and to ensure
that rubbish is regularly collected by or on behalf of the local authority.

 

(19)         Not to commit or allow to be committed any waste or spoil on or
about the premises.

 

(20)         Not to remove any of the Fixtures Fittings Furniture or Effects
from the Premises.

 

(21)         To allow the Landlord or anyone with Landlord’s written authority
together with any workmen and necessary appliances to enter the Premises at
reasonable times of the day to inspect its condition and state or repair and to
effect any necessary repairs if the Landlord has given 24 hours notice
beforehand and not to interfere with or obstruct any such persons.

 

(22)         In cases of emergency to allow the Landlord or anyone with the
Landlord’s authority to enter the Premises at any time and without Notice.

 

(23)         To use the Premises as a private dwelling-house only. This means
that the Tenant must not carry on any profession trade or business at the
Premises and must not allow anyone else to do so.

 

(24)         Not to alter or add to the Premises or do or allow anyone else to
do anything on the Premises which might increase the fire insurance premium.

 

(25)         Not to do or allow anyone else to do anything on the Premises which
may be a nuisance to, or cause damage or annoyance to the Landlord or the
tenants or occupiers of any adjoining Premises.

 

(26)         a) Save as mentioned in clause 29 b) below not to assign underlet,
charge, or part with or share possession of the Property or any part thereof of
the fixtures, fittings, furniture and effects.

 

b)   The Tenant may allow the property to be occupied by the Occupant and the
Occupant’s family the Occupant being an employee of the Tenant or the Employer.

 

c)  The Tenant will take all reasonable steps to ensure that the Occupant is
aware of and complies with the terms of this Agreement in so far as they relate
to the use and occupation of the Property.

 

(27)         Not to permit any person to occupy the Premises as a licensee or
invitee.

 

4

--------------------------------------------------------------------------------


 

(28)         To give the Landlord a any notice given under the Party Wall etc
Act 1996 within seven days of receiving it and not to do anything as a result of
the notice unless required to do so by the Landlord.

 

(29)         Upon receipt of any notice direction or order affecting or being
likely to affect the Premises and whether served on the Tenant personally or by
any other means to deliver such a copy of such a notice to the Landlord within
seven days of receiving it.

 

(30)         To immediately forward to the landlord any post or other terms
delivered to the Premises addressed to him.

 

(31)         At the expiration or sooner determination of the Tenancy hereby
created to yield up the Premises and all additions thereto and all fittings and
the Landlords fixtures therein and also the Contents or the articles substituted
for any of the Contents in such a state of repair condition order preservation
and cleanliness as shall be in accordance with the Tenants stipulations herein
contained and as regards the furniture and effects in the rooms and the places
in which they were at the commencement of the Tenancy so that the Premises are
ready for immediate reoccupation.

 

(32)         To hand over to the Landlord or his representative on the last day
of the Tenancy whether on its expiration or sooner determination all keys to the
Premises and in the event of the Tenants failure to comply with this sub-clause
the Landlord shall have the right to change all security locks to the Premises
at the Tenants expenses.

 

(33)         In the event that the Tenants goods or any item or any possessions
belonging to members of the Tenants household shall not have been removed from
the Premises at the time of expiration or sooner determination of the tenancy to
pay to the Landlord damages at the rate equal to the rent then payable for the
Premises until the Tenant shall have removed all such goods and in the event of
them not being removed the Landlord shall be entitled to remove the same at the
sole risk of the Tenant and to charge the Tenant for the cost of removal and
disposal and in addition the Tenant undertakes to pay to the Landlord all
additional expenses incurred by the Landlord in checking the inventory which
cannot be checked until all goods and possessions belonging to the Tenant or
members of his household have been removed.

 

(34)         In the event that the washing machine and tumble dryer (if any)
serving the Premises malfunctions for whatever reason and causes damage to the
Tenants contents within, then the Tenant agrees not to make a claim against the
Landlord or the Landlords insurers for any recompenses or compensation for any
such loss of damage suffered.

 

(35)         In the event that the refrigerator and freezer (if any) ceases to
properly function with the result that any comestibles contained in the said
appliance(s) and belonging to the Tenant thaws or becomes damaged or otherwise
unsafe for human consumption and as a consequence requires to be destroyed or
discarded then the Tenant agrees not to seek reimbursement from the Landlord for
any loss or inconvenience suffered.

 

(36)         Not to do or permit or suffer to be done any act or thing which may
render void or voidable any policy of insurance on the Premises or the building
or any part thereof or on the Contents or which may be cause an increased
premium to be payable in respect thereof  and to repay to the Landlord on demand
all sums from time to time paid by way of increased premiums and all expenses
incurred by the Landlord in or about any renewal of such policy rendered
necessary by a breach of this sub clause.

 

5

--------------------------------------------------------------------------------


 

(37)         Not to make or have made any duplicate keys to the premises nor to
replace nor add any new locks to the Premises without the previous written
consent of the Landlord (except in emergency) and the Tenant undertakes that on
full set of keys to the new locks shall at all times be provided at the Tenants
expense to the Landlord.

 

(38)         Not to carry out any decoration to the Premises nor any part
thereof without the prior written consent of the Landlord and not to alter nor
interfere with the construction or arrangement of the Premises or the fixtures
and fittings therein belonging to the Landlord for which the Landlord is
responsible or alter injure or affix anything to the walls or damage the floors
wiring pipes or drains of the Premises and further not to alter or have made
altered or extended any electrical wiring plumbing or gas installation on the
Premises.

 

(39)         Not to place leave or cause to be left anything in any entrance
landing passage stairway lift or common part of the building (if any) and not to
throw or allow to be thrown anything whatsoever from any window of the Premises.

 

(40)         Not to cause or permit any offensive or inflammable material to
collect in or on the Premises and not to use or permit to be used any heater
fuel of which is of a dangerous nature.

 

(41)         Not to erect or permit to project outside the Premises any wireless
satellite dish or television aerial without the prior consent in writing of the
Landlord.

 

(42)         Not to commit or allow the commission upon the Premises of any act
which could lead to the prosecution of the Landlord under the misuse of Drugs
Act 1971 or any statutory enactment which replaces or modifies the same not
bring nor permit the keeping of any lawful drugs or prohibited substances upon
the Premises.

 

(43)         During the last 60 days of the tenancy to allow the Landlord or his
Agents to enter and view the Premises with prospective tenants at reasonable
times of the day.

 

(44)         Not to change the telephone number(s) allocated to the Premises at
the date of his Agreement.

 

(45)         To indemnify the Landlord in respect of any costs incurred by the
Landlord in enforcing the terms of this Agreement against the Tenant.

 

(46)         In the event of the Tenants lease being forfeited or determined
before the expiry of the Term to indemnify the Landlord in respect of:

 

a)     Any costs incurred by the Landlord in finding new tenants for the
Premises.

b)    Any differences in rent between that due by the Tenant under the terms of
this Agreement and the rent paid by the new tenants for the remainder of the
period covered by this Agreement.

c)     The rent due under this Agreement for any period of this tenancy prior to
the end date where the Landlord has been unable to let the Premises to new
Tenants.

 

6

--------------------------------------------------------------------------------


 

(47)         To pay all expenses incurred by the Landlord incidental to the
preparation and service of notices under section 146 of the Law of the Property
Act 1925 not withstanding that forfeiture is avoided otherwise than by relief
granted by the court.

 

(48)         Not to keep or allow to be kept on The Premises any animal or bird
or domestic pet without first obtaining the Landlords written consent such
consent to be revocable at will by the Landlord.

 

(49)         Not to leave the Premises unoccupied for more than twenty-eight
consecutive days without giving notice to the Landlord.

 

(50)         Not smoke or allow any substances to be smoked on Premises.

 

(51)         The windows should be cleaned at least every three months and at
the end of the Tenancy.

 

(52)         The Landlord should be given access to inspect the Premises by
prior arrangement at quarterly intervals throughout the tenancy and as directed
by the lease in the final part of the tenancy.

 

5.             LATE RENT PENALTY

 

Provided that if the Rent or any installment or part thereof shall be in arrears
for fourteen days, without prior agreement, after the same shall have become due
(whether legally demanded or not) an interest charge calculated as 5 % above the
base rate of the Bank of England on the day due on any outstanding Rent.

 

6.             BREACH OF AGREEMENT

 

Provided that if there shall be a breach of any of the agreements by the tenant,
the Landlord may re-enter the Property and immediately thereupon the tenancy
shall absolutely determine without prejudice to the other rights and remedies of
the Landlord.

 

7.             THE LANDLORDS OBLIGATIONS

 

The Landlord agrees with the Tenant as follows :-

 

(1)           to pay and indemnify the Tenant against all assessments and
outgoings in respect of the Property (except charges for the supply of electric
power or the use of any telephone)

 

(2)           that the Tenant paying the Rent and performing the agreements on
the part of the Tenant my quietly possess and enjoy the Property during the
tenancy without any lawful interruption from the Landlord or any person claiming
under or in trust of the Landlord to return to the Tenant any Rent payable for
any period while the Property is rendered uninhabitable by fire, the amount in
case of dispute to be settled by arbitration

 

(3)           to have the common parts of the property cleaned on a regular
basis.

 

7

--------------------------------------------------------------------------------


 

(4)           to pay all council tax charges due on the property during the
course of the tenancy.

 

(5)           To purchase the appropriate television license in respect of any
television receiver at the premises and to ensure that at all times during the
tenancy hereby created there is a current valid television license in force in
respect of any television set at the premises.

 

8.             SECTION 11

 

This Agreement shall take effect subject to the provisions of Section 11 of the
Landlord and Tenant Act 1985 if applicable to the tenancy.

 

9.             HOUSING ACT 1988

 

This tenancy agreement may be terminated (but not during the initial six months
of this tenancy) should the Mortgagee require possession under the Housing Act
1988, Schedule 2, Ground 2.

 

10.          NOTICE

 

Notice under section 48 of the Landlord and Tenant Act 1987. The Tenant is
hereby notified that notices (including notices in proceedings) must be served
on the Landlord by the Tenant at the following address:-

 

Riverdale Estates Ltd

3 Wherry Lane

Ipswich

IP4 1LG

 

11.          English law shall apply to this Agreement.

 

IN WITNESS whereof this Agreement has been executed on the day and year written
above.

 

SIGNED by

 

 

Riverdale Estates Ltd

/s/ [ILLEGIBLE]

 

The Landlord

 

 

 

 

 

 

 

 

SIGNED by

 

 

A Director of Vidus Ltd

/s/ [ILLEGIBLE]

 

The Tenant

 

 

 

8

--------------------------------------------------------------------------------


 

[g131271koi001.jpg]

 

ADDENDUM

 

1.     The Landlord agrees to pay for the subscription to NTL to cover standard
Broadband provision (150k) and Cable TV package. The Landlord takes no
responsibility for the reliability of this provider.

 

2.     The Landlord agrees to provide a cleaning service for the Property. The
cleaning is contracted on a Monday every 2 weeks and will consist of a total of
3 hours cleaning in total. Any additional cleaning which is required or
requested will be for the account of the Tenant.

 

Residential Lettings & Property Management

3 Wherry Lane, Ipswich, Suffolk IP4 1LG

Telephone: 01473 217600 Fax: 01473 287408

 

www.riverdaleestates.co.uk

 

Registered Office: Saxtead Bottom Farm, Saxtead Suffolk IP13 9QS

Company Registration in England, Number 3280625

 

--------------------------------------------------------------------------------